Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Frank Levine, on 06/08/2022.


CLAIMS:
The application claims 1, 10 and 15 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently Amended) A method for providing a file system infrastructure that enforces a privacy legal framework within a storage of an information handling system (a local node) that includes a processor and a memory accessible by the processor, the method comprising:
associating a metadata with files in the file system infrastructure in an operating system (OS), the metadata including entries in the infrastructure for a file, wherein the plurality of attribute entries include a name for an attribute, a type, and a reference to locations in the file for storing a plurality of data entries with corresponding values and wherein a file specific metadata of the file includes an owner, contact information, access rights including an owner consent-based access policy, users of the system who can access the file and access to the file allowed to and granularity for access to the plurality of data entries at the locations in the file;

placing restrictions for file access of the file into a special-purpose file handler in the OS according to the owner consent-based access policy permitted by the owner to the users of the system according to who can access the file, the restrictions determined based at least on the plurality of attribute entries and the file specific metadata;
receiving a file command for accessing the file comprising the plurality of data entries; and
restricting access to the plurality of data entries directly by the OS using the file handler and a pinned kernel structure, based on 


Referring to claim 10: Please replace claim 10 as follows:
10.	(Currently Amended) An information handling system (a local node) for providing a file system infrastructure that enforces a privacy legal framework comprising:
one or more processors;
a memory coupled to at least one of the processors;
a network interface that connects the local node to one or more remote nodes; and
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising: 
associating a metadata with files in the file system infrastructure in an operating system (OS), the metadata including , wherein the plurality of attribute entries include a name for an attribute, a type, and a reference to locations in the file for storing a plurality of data entries with corresponding values of the type and wherein a file specific metadata of the file includes an owner, contact information, access rights including an owner consent-based access policy, users of the system who can access the file and access to the file to and granularity for access to the plurality of data entries at the locations in the file;

placing restrictions for file access of the file into a special-purpose file handler in the OS according to the owner consent-based access policy permitted by the owner to the users of the system according to who can access the file, the restrictions determined based at least on the plurality of attribute entries and the file specific metadata;
receiving a file command for accessing the file comprising the plurality of data entries; and
restricting access to the plurality of data entries directly by the OS using the file handler and a pinned kernel structure, based on 


Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended) A computer program product for providing a file system infrastructure that enforces a privacy legal framework stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system (a local node), performs actions comprising:
associating a metadata with files in the file system infrastructure in an operating system (OS), the metadata including the infrastructure for a file, wherein the plurality of attribute entries include a name for an attribute, a type, and a reference to locations in the file for storing a plurality of data entries with corresponding values and wherein a file specific metadata of the file includes an owner, contact information, access rights including an owner consent-based access policy, users of the system according to who can access the file and access to the file allowed to and granularity for access to the plurality of data entries at the locations in the file;

placing restrictions for file access of the file into a special-purpose file handler in the OS according to the owner consent-based access policy permitted by the owner to the users of the system according to who can access the file, the restrictions determined based at least on the plurality of attribute entries and the file specific metadata;
receiving a file command for accessing the file comprising the plurality of data entries; and
restricting access to the plurality of data entries directly by the OS using the file handler and a pinned kernel structure, based on 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433